Order entered November 10, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01303-CV

                               JOHN WILLIAMS, Appellant

                                              V.

                                 DART TRANSIT, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-00720-B

                                          ORDER
       We DENY appellant’s motion for hearing. As stated in our November 10, 2015 letter,

the appeal will be submitted without oral argument on January 19, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE